Per Curiam.
The point in this case was decided in Cooper v. Smith, 9 Serg. & Rawle 31, where it was determined that the establishment of a ferry by law, gives the owner of it no right to land his passengers or boats on a public highway without the consent of the owner of the soil. The same principle was held in Chambers v. *220Fury, 1 Yeates 167, where it was determined that the dedication of ground to purposes of public use as a road, gives no right to use it for purposes of landing or receiving freight. Here the locus in quo was a terminus of a public highway on the margin of the river : and there was not even a public ferry to give colour to the pretence of a right to use the shore as 'a landing or wharf for the mooring of boats. The franchise of the public was to pass over the soil, and no more.
Judgment affirmed.